Citation Nr: 1722865	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  08-27 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION
`
Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2012, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 


FINDINGS OF FACT

1.  The Veteran served for ninety days or more during a period of war.

2.  In an August 2014 administrative decision, the VA Pension Management Center in Philadelphia, Pennsylvania, granted nonservice-connected pension benefits effective March 1, 2014.

2.  Between March 2012 and March 2014, the Veteran was age 65 or older, met the net worth requirements under 38 C.F.R. § 3.274, and did not have an annual income in excess of the applicable rate specified in 38 C.F.R. § 3.23.

4.  Prior to March 2012, the Veteran was permanently and totally disabled from nonservice-connected disability, met the net worth requirements under 38 C.F.R. § 3.274, and did not have an annual income in excess of the applicable rate specified in 38 C.F.R. § 3.23.


CONCLUSION OF LAW

The criteria for eligibility for nonservice-connected pension have been met throughout the appeal period.  38 U.S.C. §§ 101, 1521 (2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Generally, basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

Eligibility for nonservice-connected disability pension is first dependent upon the Veteran meeting threshold service requirements of 38 U.S.C. § 1521.  Under that section, a Veteran meets the service requirements if they served in the active military, naval, or air service: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j). 

The term "period of war" is currently defined by statute to include service during the Vietnam era, from February 28, 1961, to May 7, 1975, for veterans serving in Vietnam, and in all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 C.F.R. §§ 3.1(f); 3.2(f).  

The Veteran's service personnel records show he served from July 1965 to July 1967.  As his period of active service included 90 days or more during the Vietnam era, he meets the threshold service requirements.  

Provided, as here, the service requirements are met, a Veteran must also meet either a disability or an age requirement.  38 U.S.C. §§ 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3); see also Hartness v. Nicholson, 20 Vet. App. 216, 221 (2006).  The disability requirement is that a Veteran must be permanently and totally disabled from a nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C. § 1521(a).  For Veterans 65 years of age and older, the permanent-and-total-disability requirement under section 1521(a) is excluded.  See 38 U.S.C. § 1513(a).  

In this case, the record indicates that the Veteran turned 65 years old in March 2012.  Thus, he need not meet the permanent-and-total-disability requirement under section 1521(e) beginning on and after this date.  Moreover, based on the Veteran's reported income and net worth, the Board finds that he has met the net worth requirements under 38 C.F.R. § 3.274, and did not have an annual income in excess of the applicable rate specified in 38 C.F.R. § 3.23 throughout the entire appeal period.  Accordingly, the criteria to establish entitlement to nonservice-connected pension benefits had been established as of the Veteran's 65th birthday.

Prior to March 2012, the Veteran was not 65 years or older and must meet the permanent and total disability requirement.  

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340. 

The record does not show the Veteran is housed in a nursing home for long-term care because of a disability; nor is there any evidence of record that he has been adjudicated to be disabled by the Social Security Administration (SSA).  Therefore, he must meet the criteria under either section 1502(a)(3) or 1502(a)(4) to be eligible for nonservice-connected disability pension. 

For the purposes of pension cases, the U.S. Court of Appeals for Veterans Claims (Court) has provided an analytical framework for determining whether a Veteran is unemployable.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in these cases are to the combined effect that VA has a duty to ensure that an appropriate rating for each disability of record is assigned using the approach mandated by Schafrath v.  Derwinski, 1 Vet. App. 589 (1991); that the "average person" and "unemployability" tests are both applied; and that if the benefit may not be awarded under the "average person" or "unemployability" tests, a determination is made as to whether there is entitlement to nonservice-connected disability pension on an extra-schedular basis. 

The average person (or objective) test is rooted in 38 U.S.C. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that total disability will be found to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that the impairment is reasonably certain to continue throughout the life of the disabled person. 

The unemployability (or subjective) test arises from 38 U.S.C. § 1521(a) and 38 C.F.R. §§ 3.321(b)(2), and mandates that where it is shown that the Veteran's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and it is shown that they are permanent in nature, a determination should be made whether such disabilities render him or her incapable of substantially gainful employment.  If so, the Veteran again meets the requirements of the law for the benefit at issue.  To meet the percentage requirements of 38 C.F.R. § 4.16, the Veteran must have from one disability ratable at 60 percent or more, or two or more disabilities where one of the disabilities is ratable at 40 percent or more, and the combined rating of all disabilities is 70 percent or more. 

In an August 2008 rating decision the RO determined that the Veteran's combined disability evaluation for pension purposes was 60 percent but that there was not one disability ratable at 40 percent or more.  Upon review, however, the Board finds that the Veteran's nonservice-connected psychiatric disability was underrated as he reported symptoms which include suicidal ideations.  See, e.g., a March 2007 lay statement; see also Bankhead v. Shulkin, No. 15-2404, (Vet. App. May 9, 2017).  When adjusted to properly reflect the Veteran's level of symptomatology, the Board finds that the Veteran has met the percentage requirements of 38 C.F.R. § 4.16.  See 38 C.F.R. § 4.25.  

In addition, the Veteran has submitted a statement from his treating physician which indicates that his disabilities render him incapable of substantially gainful employment and are permanent in nature.  While cognizant that VA examinations conducted in October 2016 indicate that the Veteran's nonservice-connected disabilities do not prevent him from working, these examinations looked at the Veteran's disabilities individually, and not at their collective impact.  Accordingly, after resolving all doubt in favor of the Veteran, the Board finds that he has met the "unemployability" test. 

Accordingly, the Board finds that when affording the Veteran the benefit of every reasonable doubt, the weight of the evidence supports his claim for nonservice-connected pension benefits under the subjective standard, and that the benefit sought should be granted. 


ORDER

Nonservice connected pension benefits are granted.


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


